PER CURIAM.
We briefly address one of several issues raised in this appeal from a judgment awarding attorney’s fees and damages for a wrongful replevin.
The award of fees is reversed because, as the appellees concede, it is not provided for by the applicable statute — section 78.21, Florida Statutes (1991). Sag Harbour Marine, Inc. v. Fickett, 484 So.2d 1250 (Fla. 1st DCA 1985) (where owner did not post forthcoming bond in creditor’s replevin action, provision of statute, which provides for attorneys fees when the owner ultimately prevails with an order dissolving prejudgment writ, did not apply), rev. denied, 494 So.2d 1150 (Fla.1986). The remaining issues are without merit.
Affirmed in part and reversed in part accordingly.